DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 13, 2020 has been entered.
Election/Restrictions
Applicant has presented new claims 26-39.  New claims 26-30 are drawn to Group I, a surgical method, in accordance with the restriction requirement mailed September 6, 2019.  New claims 31-39 are drawn to Group II, a revision implant kit, in accordance with the restriction requirement mailed September 6, 2019.  Applicant’s election of Group I without traverse (note MPEP § 818.01(a)) made in the reply filed on November 4, 2019 has been acknowledged and is maintained throughout prosecution of this application, including in RCE flings (MPEP §819).  
Thus, claims 31-39 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on November 4, 2019.
Response to Arguments
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.
Previously presented independent claim 16 is now presented as new independent claim 26.  With regard to new independent claim 26 as compared to previously presented independent claim 16, Applicant’s amendment filed November 13, 2020 further requires the claim limitation, “selecting an angle of insertion for a fastener into a hole formed through the body of the first component of the revision implant; and inserting the fastener through the body at the selected angle and into one of the at least one holes”, which limitation is not found in the claim amendment filed February 18, 2020.
Vanasse et al. U.S. publication no. 2012/0078376 A1 (“Vanasse”) applied under 35 U.S.C. 102(a)(1) in the previous final office action (mailed May 5, 2020) does not anticipate this limitation. Therefore the 102(a)(1) rejection of claims 16 and 18 as being anticipated by Vanasse is withdrawn. However, additional prior art to Thomas et al. U.S. publication no. 2006/0161260 A1 demonstrates that the abovementioned new claim feature is not patentably novel. The 103 rejection is found herein below.
On the other hand, previously applied prior at to Reiley U.S. patent no. 6,663,669 under 35 U.S.C. 102(a)(1) (see final office action mailed May 5, 2020) still anticipates claims 26-29 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 26-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
New independent claim 26 recites the limitation “the at least one holes” in the last line of the claim. There is lack of antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 26-29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reiley U.S. patent no. 6,663,669.
Regarding claim 26, Reiley discloses a surgical method for a revision ankle replacement (e.g., see at least col. 11, line 64), the method comprising: exposing a multi-component prosthesis implanted in a patient (i.e., revision ankle procedure when previous implant is a total ankle and/or previous implant is similar/same implant as the one disclosed or the like; e.g., col. 11, line 64); disassembling at least one component of the multi-component prosthesis (e.g., col. 11, lines 64-67); and coupling a first component (130 or the like) of a revision implant to a first bone (talus) (e.g., figures 2 and 3; col. 5, lines 1-12; and col. 6, lines 17-19), wherein the first component (130 or the like) of the revision implant comprises: a body (body of 130 or the like as depicted at least in figures 2-3) extending between a first planar surface (upper surface against which convex dome 160 rests) and second planar surface (lower surface resting on talus) (e.g., see at least figure 2) and including a first portion (130) for being coupled to the first bone (talus) and a second portion (overhang 131) for extending across a joint between the first bone (talus) and a second bone (calcaneus) such that the second portion (overhang 131) extends over at least a portion of the second bone (calcaneus) when the first component (130) of the revision implant is coupled to the first bone (talus) (e.g., see at least figures 2 and 3; col. 5, lines 1-12; and col. 6, lines 17-19), a head (115) extending from the first planar surface (upper surface against which convex dome 160 rests) of the body and configured to couple the first component (130) of the revision implant to a second component (160) of the revision implant (e.g., figure 2; and col. 6, lines 59-60); selecting an angle of insertion for a fastener [screw used in tray 130- figures 2 and 3; and col 6, lines 51-52, etc.] into a hole (133a, b or the like) formed through the body of the first component (130 or the like) of the revision implant (e.g., figure 3) [for example, if any angle 
Regarding claim 27, Reiley discloses the method further comprising forming one or more holes (for extension of a second of 110 or one of 120 therein) in at least one of the first bone and the second bone (e.g., figures 2-3), wherein each of the one or more holes are configured to receive a protrusion (e.g., one of 110 or 120) extending from the second planar surface of the first component of the revision implant (e.g., figures 2-3).
Regarding claim 28, Reiley discloses disassembling at least one component of the multi-component prosthesis includes removing a talar component from the patient (e.g., see at least figure 2; and col. 11, lines 62-67).
Regarding claim 29, Reiley discloses the first component of the revision implant is a talar revision plate (130) and the second component (160) of the revision implant is a revision talar dome (e.g., figure 2; col. 6, lines 56-60).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 26 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Vanasse et al. U.S. publication no. 2012/0078376 A1 (“Vanasse”) in view of Thomas et al. U.S. publication no. 2006/0161260 A1 (“Thomas”).
Regarding claim 16, Vanasse discloses a surgical method which is disclosed to include combinations of embodiments to allow for hemi- or total arthroplasty as disclosed throughout disclosure (e.g., see at least paragraphs [0171], [0222], [0224], [0287] and [0318]), the surgical method comprising: exposing a multi-component prosthesis implanted in a patient (i.e., for performing ‘revision procedure’; e.g., paragraphs [0204], [0231], [0253], [0275] and [0288]); disassembling at least one component of the multi-component prosthesis (i.e., for performing ‘revision procedure; e.g., paragraphs [0204], [0231], [0253], [0275] and [0288]); and coupling a first component (54, seq. or the like- e.g., figures 3 and 4) of a revision implant (note above citations showing parts of the implant are replaceable in a revision implant procedure) to a first bone (e.g., figures 3 and 4), wherein the first component (54, seq. or the like) of the revision implant comprises: a body extending between a first planar surface and second planar surface and including a first portion for being coupled to the first bone and a second portion for extending across a joint between the first bone and a second bone such that the second portion extends over at least a portion of the second bone when the first component of the revision implant is coupled to the first bone (see annotated version of figure 3 below), a head (82) extending from the first planar surface of the body and configured to couple the first component (54, seq. or the like) of the revision implant to a second component (56, seq. or the like) of the revision implant (e.g., figures 3 and 4), and at least one coupling mechanism (58a,b) configured to couple the body to the first bone (e.g., figures 3 and 4).  Claim limitation for “a body extending between a first planar surface and second planar surface and including a first portion for being coupled to the first bone and a second portion for extending across a joint between the first bone and a second bone such that the second portion extends over at least a portion of the second bone when the first component of the revision implant is coupled to the first bone” is at least the following regards.  The first planar surface need only to be a planar surface from which the head extends, as required by the claim.  The second planar surface may be any other planar surface defining the body of implant component 54.  The first and second planar surfaces may be oriented in any regard with respect to one another.

    PNG
    media_image1.png
    574
    649
    media_image1.png
    Greyscale

Vanasse is silent regarding the at least one coupling mechanism (screw 58a,b) is an screw such that the method includes the step of selecting an angle of insertion for a fastener into a hole formed through the body of the first component of the revision implant; and inserting the 
In the same field of endeavor, namely surgical bone methods, Thomas teaches a method including a step of selecting an angle of insertion for a fastener into a hole formed through the body of the first component of the revision implant; and inserting the fastener through the body at the selected angle and into one of the at least one holes (e.g., see at least paragraphs [0028] and [0041]-[0053], etc.). 
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to try using the novel locking screw of Thomas in the invention of Vanasse in order to ensure properly and ideally selected angle during a surgical procedure with predictable results and a reasonable expectation for success. 
Regarding claim 27, Vanasse discloses the method further comprising forming one or more holes in at least one of the first bone and the second bone (through which 58, seq. extends; see at least figure 3), wherein each of the one or more holes (through which 58, seq. extends) are configured to receive a protrusion (one of 58, since other of 58 is claimed at least one coupling mechanism required by claim 16 and figure 3 shows the use of at least two of 58) extending from the second planar surface of the first component of the revision implant (figure 3).

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Reiley U.S. patent no. 6,663,669 in view of Sanders U.S. publication no. 2014/0128985 A1.
Regarding claim 30, as described supra, Reiley discloses the invention substantially as claimed.  Reiley further discloses the first bone includes a talus (e.g., figures 2-3; col. 5, lines 1-
In the same field of endeavor, namely ankle prosthesis, Sanders teaches concepts including implantation of an implant component on a combination of a talus and navicular bones (e.g., paragraph [0115]).  Based on the suggestion of Sanders, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to try forming the extended stabilization overhang 131 of the implant of Reiley as a navicular rather than a calcaneus overhang as a matter of design choice to solve the problem of enhanced ankle implant stabilization as expressly suggested by Sanders with predictable results and a reasonable expectation of success. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 26-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6-13 of U.S. Patent No. 10,799,364. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent are narrower than the claims of the present application in some regards and broader in others. With regard to those limitations making the patent claims narrower than the present application claims, species anticipates genus. With regard to those limitations making the patent claims broader than the present application claims, for example, use of selectable fastener angle and the like. Such limitations are known based on the above applied prior art.  It would have been obvious to one of .
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCIA LYNN WATKINS whose telephone number is (571)270-1456.  The examiner can normally be reached on Mon. 4-9pm; Tues. 4-9pm; Thurs. 12-2pm, 4-8pm; Fri. 4-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on (408)918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARCIA L WATKINS/Primary Examiner, Art Unit 3774